Case 2:18-md-02836-RBS-DEM Document 1021-1 Filed 07/31/20 Page 1 of 3 PageID# 21140




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION



     IN RE: ZETIA (EZETIMIBE) ANTITRUST                   MDL No. 2:18-md-2836
     LITIGATION




     THIS DOCUMENT RELATES TO:
     ALL END-PAYOR ACTIONS



                                         [PROPOSED] ORDER

           This matter is before the Court on the Defendants Glenmark Pharmaceuticals, Ltd. and

    Glenmark Pharmaceuticals Inc., USA, incorrectly identified as Glenmark Generics Inc., USA

    (collectively, “Glenmark’s”) Motion to Seal Portions of the Glenmark Defendants’ Presentation

    Slides from End Purchaser Plaintiffs’ Motion For Class Certification Hearing (“Motion to Seal”).

    Having considered the written submissions of the parties on the Motion to Seal, and having

    determined that this action involves allegations requiring the disclosure of confidential and

    proprietary information, the Court makes the following findings of fact and conclusions of law.

                                             Findings of Fact

           1.      On July 31, 2020, Glenmark filed its Motion to Seal Portions of the Glenmark

    Defendants’ Presentation Slides from End Purchaser Plaintiffs’ Motion For Class Certification

    Hearing.

           2.      Along with the Motion to Seal, Glenmark filed a Memorandum in

    Support of the Motion to Seal, a Notice of their Motion to Seal on the public docket, all in

    compliance with Local Rule 5(C), and a Proposed Order.

                                                     1
Case 2:18-md-02836-RBS-DEM Document 1021-1 Filed 07/31/20 Page 2 of 3 PageID# 21141




           3.      Glenmark’s Presentation Slides from End Purchaser Plaintiffs’ Motion For Class

    Certification Hearing contain confidential and proprietary information.

           4.      The portions of the Presentation Slides from End Purchaser Plaintiffs’ Motion For

    Class Certification Hearing that Glenmark seeks to file under seal were designated confidential

    or highly confidential during the course of discovery because their disclosure would cause

    competitive harm if made public and would place certain parties at a competitive disadvantage in

    relation to their competitors.

           5.      Specifically, the redacted portions of the Presentation Slides from End Purchaser

    Plaintiffs’ Motion For Class Certification Hearing identify and contain nonpublic and

    confidential information related to the EPPs’ PBM arrangements that is not generally known.

                                            Conclusions of Law

           6.      Local Civil Rule 5 supports the sealing of the redacted portions of the

    Memorandum.

           7.      There are three requirements for sealing court filings: (1) public notice with an

    opportunity to object; (2) consideration of less drastic alternatives; and (3) a statement of specific

    findings in support of a decision to seal and rejecting alternatives to sealing. See, e.g., Flexible

    Benefits Council v. Feltman, No. 1:08-CV-371, 2008 U.S. Dist. LEXIS 93039 (E.D. Va. Nov.

    13, 2008) (citing Ashcraft v. Conoco, Inc., 218 F.3d 282, 288 (4th Cir. 2000)). All three

    requirements are met here.

           8.      Glenmark has met the public notice requirement by filing a separate Notice of the

    Motion to Seal for docketing. Public Notice of the Motion to Seal is satisfied by docketing the

    motion “reasonably in advance of deciding the issue.” See In re Knight Publ’g Co., 743 F.2d

    231, 235 (4th Cir. 1984) (cited by Ashcraft, 218 F.3d at 302). The redacted portions of



                                                      2
Case 2:18-md-02836-RBS-DEM Document 1021-1 Filed 07/31/20 Page 3 of 3 PageID# 21142




    Glenmark’s Presentation Slides from End Purchaser Plaintiffs’ Motion For Class Certification

    Hearing describe or quote directly from information that has been designated CONFIDENTIAL

    or HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY under the Discovery

    Confidentiality Order entered in this case (ECF No. 171) and contain nonpublic and confidential

    information related to the EPPs’ PBM arrangements that is not generally known. Accordingly,

    there are no less drastic alternatives that appropriately enable the parties to argue their positions

    and to preserve the confidential nature of the materials.

              9.    The third Ashcraft consideration is satisfied by the findings of fact and law in this

    Order.

              10.   Glenmark has filed sealed copies of its Presentation Slides from End Purchaser

    Plaintiffs’ Motion For Class Certification Hearing with the Court and sent copies to counsel of

    record.

              11.   By filing redacted portions of the Presentation Slides from End Purchaser

    Plaintiffs’ Motion For Class Certification Hearing, Glenmark has made all reasonable efforts to

    limit the materials sealed for the related motion in compliance with the law of this Circuit.

              12.   For the sake of consistency with practices governing the case as a whole, the

    redacted portions of the Presentation Slides from End Purchaser Plaintiffs’ Motion For Class

    Certification Hearing should remain sealed until forty-five (45) days after the final resolution of

    this matter and then, be returned to counsel.




    Dated: ____________________________
                                                           Honorable Douglas E. Miller
                                                           U.S. District Court Magistrate Judge




                                                      3
